Citation Nr: 1619551	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  08-05 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1976 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Regional Office (RO) in Milwaukee, Wisconsin, which denied an increased rating in excess of 30 percent for a depressive disorder and an anxiety disorder.  In an August 2012 rating decision, the RO granted an increased rating for these conditions to 50 percent.  Thereafter, the Board denied a rating in excess of 50 percent rating for major depressive disorder and generalized anxiety disorder in an August 2014 decision.

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received at the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2015).

The Board previously considered this appeal in August 2014, and remanded this TDIU claim for further development in order to request a VA examination opinion.  That development was completed, and the case returned to the Board for further appellate review.  The Board notes that this issue was not expressly raised in prior rating decisions, but was reasonably construed as a request for TDIU based on the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating-whether expressly raised by a Veteran or reasonably raised by the record-is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.  The Board also notes that the Veteran has been in receipt of a special monthly compensation rating since September 22, 1982.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Unfortunately, the Veteran's claim for entitlement to a total disability rating based on individual unemployability must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In this case, the Veteran's service-connected disabilities consist of his acquired psychiatric disorder, rated as 50 percent disabling, and right eye blindness rated as zero percent disabling.  His combined rating is 50 percent.  Accordingly, he does not currently meet the schedular criteria of 38 C.F.R. § 4.16(a).  Although the Veteran does not meet the rating requirements for consideration of TDIU on a schedular basis under 38 C.F.R. § 4.16(a), TDIU may be granted alternatively on an extra-schedular basis under § 4.16(b) if it is established that the Veteran is indeed unable to seek or maintain substantially gainful employment on account of his service-connected disabilities.

In his June 2014 Board hearing testimony, the Veteran has alleged that the he was fired as he had too many doctor appointments for his service-connected disability.  See Board Hearing Transcript, 14.  

The Board recognizes that the Veteran, and the record, refers to the impact of the service-connected disabilities on his functioning and employment.  The Veteran has been unemployed since approximately 2004.  His prior civilian employment history has included work in construction.  See e.g., September 2014 VA examinations.  According to the Veteran, he is unable maintain substantially gainful employment.  See June 2014 Board Hearing Testimony, 3.  While the 2014 examiners concluded the Veteran's disabilities would not preclude "sedentary labor in limited social settings" there is no indication that they fully considered his education and work history.  The Veteran has stated that he cannot perform the type of work consistent with his high school education and prior occupational experiences because of his acquired psychiatric disorder symptoms and inability to see out of his right eye.  Id. at 17.  

Essentially, the September 2014 VA optometry examiner's opinion severely limits the Veteran's employment options to sedentary work, all of which are inconsistent with his education, occupational history and medical records.  The Veteran also told this examiner that he requires chronic narcotic pain medications to deal with the eye pain and the Veteran felt this made him unemployable as he was chronically sedated.  The examiner opined that this would likely affect the Veteran's ability to work.  The September 2014 VA mental health examiner found the Veteran had functional impairments including reduced ability to complete tasks efficiently, limited and strained relationships, verbal arguments, history of physical fights and reduced recreational activities and unemployment.  

Based on the foregoing, the evidence suggests that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 C.F.R. §§ 4.16(b).  The Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the Director of Compensation Service for the initial adjudication.  See 38 C.F.R. § 4.16(b) (2015); Barringer v. Peake, 22 Vet. App. 242 (2008); see Wages v. McDonald, 27 Vet. App. 233 (2015).  Thus, in the present case, referral to the Director of Compensation Service, for consideration of entitlement to TDIU under38 C.F.R. § 4.16(b) is warranted in this case.

In a November 2014 rating decision, the RO denied service connection for headaches, as secondary to right eye blindness.  In November 2014, the Veteran filed a notice of disagreement with this rating decision.  This was received prior to the change in law requiring a standardized notice of disagreement form.  See 38 C.F.R. § 20.201  (from March 24, 2015); also 79 Fed. Reg. 57698 ; VA Form 21-0958, "NOTICE OF DISAGREEMENT."  However, the requisite statement of the case for this initial rating issue has not been issued.  Generally, when a claim has been denied and a timely notice of disagreement has been received by VA but a statement of the case has yet to be issued, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issue of entitlement to a service connection for headaches. Only if the Veteran perfects an appeal should the claim be certified to the Board.

2.  After conducting any development that is deemed warranted, refer the issue of entitlement to extraschedular TDIU to the Director of Compensation Service for adjudication pursuant to 38 C.F.R. § 4.16(b).  Prior to submission of the claim to the Director of Compensation Service, prepare a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to TDIU.  Submit that statement, along with the Veteran's claims file to the Director of Compensation Service.  

3.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


